JUDGE J. JONES,
specially concurring.
¶ 43 I concur in the majority’s opinion but write separately to explain why I believe defendant’s conviction on the pattern count cannot stand.
1144 The conviction on the pattern count stands or falls ■ on defendant’s testimony about the- “sleeping” incident. Unless that testimony alone established commission of a sexual assault, there is no basis for the jury’s finding of a pattern because, as the majority points out, there is no other evidence relating to that incident.
¶ 45 In People v. LaRosa, 2013 CO 2, 293 P.3d 567, the supreme court held that the commission of a crime can be based solely on a defendant’s confession if the confession is “trustworthy.” Trustworthiness may be shown by evidence independent of the confession (1) corroborating facts contained in the confession; (2) corroborating the commission of the crime that corroborates facts *357contained in the confession; or (3) showing that the circumstances under which the defendant made the confession render the confession trustworthy or reliable. Id. at ¶ 41.
¶ 46 I agree with the majority that there is no independent evidence that would satisfy either of the first two alternatives. And though it may be that the circumstances of defendant’s testimony render it reliable, the problem with relying on defendant’s testimony is that it does not amount to a confession of a crime.
¶ 47 The People try to get around this problem by arguing that the jury could have believed all of defendant’s testimony except the part where he said he was asleep. It is true that a jury is free to believe only part of a witness’s testimony. See People v. Mendoza-Balderama, 981 P.2d 160, 157-58 (Colo.1999). But where, as here, that disbelief necessarily would be based entirely on demeanor, there must be some corroborating evidence of the resulting missing piece of the criminal offense puzzle. See Stallings v. Tansy, 28 F.3d 1018, 1024 (10th Cir.1994).
¶ 48 In short, for a criminal conviction to be based entirely on a defendant’s statements, those statements must amount to a confession of a crime. It is not enough that the statements would establish some, but not all, elements of an offense. Therefore, defendant is entitled to a judgment of acquittal on the pattern charge.